                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MATTHEW POPP,                                      :
                                                   :
                      Plaintiff,                   :              CIVIL ACTION
                                                   :
       v.                                          :              NO. 17-4404
                                                   :
NANCY A. BERRYHILL,                                :
Acting Commissioner of Social                      :
Security,                                          :
                                                   :
                      Defendant.                   :

                                             ORDER

       AND NOW, this __17th__ day of December, 2018, upon consideration of Plaintiff’s

Brief and Statement of Issues in Support of His Request for Review (“Request for Review”)

(Doc. 9), Defendant’s Response to Request for Review of Plaintiff (Doc. 10), and the Report and

Recommendation of United States Magistrate Judge Jacob P. Hart (“Report and

Recommendation”), IT IS HEREBY ORDERED AND DECREED as follows:

       1.     The Report and Recommendation is APPROVED and ADOPTED;

       2.     Plaintiff’s Request for Review (Doc. 9) is GRANTED IN PART AND DENIED

              IN PART consistent with the Report and Recommendation; and

       3.     This matter is REMANDED to the Commissioner pursuant to sentence four of 42

              U.S.C. § 405(g)1 for further proceedings consistent with the Report and

              Recommendation.2

       IT IS FURTHER ORDERED that the Clerk of Court shall mark the above-captioned

matter as CLOSED for statistical purposes.
                                                             BY THE COURT:

                                                             /s/ Petrese B. Tucker
                                                             ____________________________
                                                             Hon. Petrese B. Tucker, U.S.D.J.



1
  Section 405(g) provides that “[t]he [district] court shall have power to enter, upon the pleadings
and transcript of the record, a judgment affirming, modifying, or reversing the decision of the
Commissioner of Social Security, with or without remanding the cause for a rehearing.” 42
U.S.C. § 405(g).
2
  As described in detail in the Report and Recommendation, this matter shall be remanded for
further development of the record as it relates to Matthew Popp’s alleged mental impairments.
